J-A08030-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA              : IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                Appellee                  :
                                          :
                   v.                     :
                                          :
MATTHEW SCOTT STONE,                      :
                                          :
               Appellant                  : No. 1438 MDA 2014

      Appeal from the Judgment of Sentence Entered August 18, 2014,
               in the Court of Common Pleas of Tioga County,
           Criminal Division, at No(s): CP-59-CR-0000095-2014

BEFORE:     SHOGAN, WECHT, and STRASSBURGER,* JJ.

CONCURRING STATEMENT BY STRASSBURGER, J.:                  FILED JUNE 12, 2015

      I join the majority memorandum.

      I write separately to add that were I to reach the merits, I would

affirm. This was no ordinary cruelty to animals case, if there is such a thing.

Here, the poor dog died a lonely, slow, and painful death by starvation.

Sentencing above the guidelines was not an abuse of discretion.

Judge Wecht joins the concurring statement.




*Retired Senior Judge assigned to the Superior Court.